Case 9:19-bk-11573-MB   Doc 429 Filed 10/22/19 Entered 10/22/19 10:41:52     Desc
                         Main Document     Page 1 of 7


 1   XAVIER BECERRA
     Attorney General of California
 2   CHRISTINA BULL ARNDT
     Supervising Deputy Attorney General
 3   MITCHELL E. RISHE
     Deputy Attorney General
 4   State Bar No. 193503
      300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
      Telephone: (213) 269-6394
 6    Fax: (916) 731-2121
      E-mail: Mitchell.Rishe@doj.ca.gov
 7   Attorneys for the California Department of
     Conservation, Division of Oil, Gas & Geothermal
 8   Resources
 9
10                 IN THE UNITED STATES BANKRUPTCY COURT

11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                               NORTHERN DIVISION
13
14
     In re:                                     Case No.: 9:19-bk-11573-MB
15
     HVI CAT CANYON, INC.,                      Assigned to Hon. Martin R. Barash
16
                                    Debtor. Chapter 11
17
                                                CALIFORNIA DEPARTMENT OF
18                                              CONSERVATION, DIVISION OF
                                                OIL, GAS & GEOTHERMAL
19                                              RESOURCES’ JOINDER TO:
20                                              (1) CALIFORNIA STATE LANDS
                                                COMMISSION’S LIMITED
21                                              OBJECTION TO APPLICATION
                                                FOR ORDER AUTHORIZING
22                                              AND APPROVING THE
                                                EMPLOYMENT OF PACHULSKI
23                                              STANG ZIEHL & JONES LLP AS
                                                COUNSEL FOR THE OFFICIAL
24                                              COMMITTEE OF UNSECURED
                                                CREDITORS, EFFECTIVE AS OF
25                                              AUGUST 16, 2019 [Docket No.
                                                346]; and
26
                                                (2) CALIFORNIA STATE LANDS
27                                              COMMISSION’S LIMITED
                                                OBJECTION TO APPLICATION
28


                                            1
Case 9:19-bk-11573-MB   Doc 429 Filed 10/22/19 Entered 10/22/19 10:41:52      Desc
                         Main Document     Page 2 of 7


 1                                               OF THE OFFICIAL COMMITTEE
                                                 OF UNSECURED CREDITORS
 2                                               FOR AUTHORIZATION TO
                                                 RETAIN AND EMPLOY CONWAY
 3                                               MACKENZIE, INC. AS
                                                 FINANCIAL ADVISOR,
 4                                               EFFECTIVE AS OF AUGUST 16,
                                                 2019 [Docket No. 347]
 5
                                                 Date: October 28, 2019
 6                                               Time: 10:00a.m.
                                                 Place: Courtroom 201
 7                                                      U.S. Bankruptcy Court
                                                        1415 State Street
 8                                                      Santa Barbara, CA 93101
                                                 Judge: Hon. Martin R. Barash
 9
10
11        The California Department of Conservation, Division of Oil, Gas &
12   Geothermal Resources, hereby joins: (1) the California State Lands Commission’s
13   Limited Objection to Application for Order Authorizing and Approving the
14   Employment of Pachulski Stang Ziehl & Jones LLP as Counsel for the Official
15   Committee of Unsecured Creditors, Effective as of August 16, 2019 (“PSZJ
16   Objection”) [Docket No. 346]; (2) the California State Lands Commission’s
17   Limited Objection to Application of the Official Committee of Unsecured Creditors
18   for Authorization to Retain and Employ Conway MacKenzie, Inc. as Financial
19   Advisor, Effective as of August 16, 2019 (“CM Objection”) [Docket No. 347]; and
20   (3) the California State Lands Commission’s Response to Reply of the Official
21   Committee of Unsecured Creditors to the PSZJ Objection and CM Objection
22   (“Reply”) [Docket No. 422].
23        The Division opposes the Official Committee of Unsecured Creditors’
24   applications to employ Pachulski Stang Ziehl & Jones LLP as counsel to the
25   Official Committee of Unsecured Creditors [Docket No. 214], and to employ
26   Conway MacKenzie, Inc. as financial advisor to the Official Committee of
27
28


                                             2
Case 9:19-bk-11573-MB   Doc 429 Filed 10/22/19 Entered 10/22/19 10:41:52     Desc
                         Main Document     Page 3 of 7


 1
 2   Unsecured Creditors [Docket No. 219], for the reasons set forth in the PSZJ
 3   Objection, the CM Objection, and the Reply.
 4
 5   Dated: October 22, 2019                       Respectfully submitted,
 6                                                 XAVIER BECERRA
                                                   Attorney General of California
 7                                                 CHRISTINA BULL ARNDT
                                                   Supervising Deputy Attorney General
 8
                                                   /s/ Mitchell E. Rishe
 9
                                                   MITCHELL E. RISHE
10                                                 Deputy Attorney General
                                                   Attorneys for the California
11                                                 Department of Conservation,
                                                   Division of Oil, Gas & Geothermal
12                                                 Resources
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              3
       Case 9:19-bk-11573-MB                      Doc 429 Filed 10/22/19 Entered 10/22/19 10:41:52                                      Desc
                                                   Main Document     Page 4 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

300 South Spring Street, Suite 1702
Los Angeles, California 90013

A true and correct copy of the foregoing document entitled:

 CALIFORNIA DEPARTMENT OF CONSERVATION, DIVISION OF OIL, GAS & GEOTHERMAL RESOURCES’
 JOINDER TO:

 (1) CALIFORNIA STATE LANDS COMMISSION’S LIMITED OBJECTION TO APPLICATION FOR ORDER
 AUTHORIZING AND APPROVING THE EMPLOYMENT OF PACHULSKI STANG ZIEHL & JONES LLP AS
 COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS, EFFECTIVE AS OF AUGUST 16,
 2019 [Docket No. 346]; and

 (2) CALIFORNIA STATE LANDS COMMISSION’S LIMITED OBJECTION TO APPLICATION OF THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS FOR AUTHORIZATION TO RETAIN AND EMPLOY CONWAY
 MACKENZIE, INC. AS FINANCIAL ADVISOR, EFFECTIVE AS OF AUGUST 16, 2019 [Docket No. 347]

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b)
in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
22, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

See Attachment
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 22, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Office of the U.S. Trustee
Brian Fittipaldi
1415 State Street, Suite 148
Santa Barbara, CA 93101
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 22, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-11573-MB                     Doc 429 Filed 10/22/19 Entered 10/22/19 10:41:52                                      Desc
                                                   Main Document     Page 5 of 7


        Via Overnight Delivery
        Hon. Martin R. Barash
        United States Bankruptcy Court
        Central District of California
        21041 Burbank Boulevard, Suite 342 / Courtroom 303
        Woodland Hills, CA 91367

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/22/2019                     Alfred Palma                                                     /s/ Alfred Palma
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:19-bk-11573-MB             Doc 429 Filed 10/22/19 Entered 10/22/19 10:41:52                   Desc
                                   Main Document     Page 6 of 7


VIA NOTICE ELECTRONIC FILING (NEF)
Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com; mnielson@loeb.com; ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission
mscohen@loeb.com; klyles@loeb.com

William C Beall on behalf of Creditor GLR, LLC
will@beallandburkhardt.com; carissa@beallandburkhardt.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast
Guard
karl.fingerhood@usdoj.gov; efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish & Wildlife
Alex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central
Coast
Alex.Fisch@doj.ca.gov

Don Fisher on behalf of Interested Party
dfisher@ptwww.com; tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee
brian.fittipaldi@usdoj.gov

Gisele M Goetz on behalf of Interested Party
gmgoetz@hbsb.com; ggoetz@collegesoflaw.edu

Karen L Grant on behalf of Creditor BUGANKO, LLC
kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd.
Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal
Reources
Matthew.Heyn@doj.ca.gov; mcheyn@outlook.com

Brian L Holman on behalf of Creditor Bradley Land Company
b.holman@musickpeeler.com

Eric P Israel
eisrael@dgdk.com; danninggill@gmail.com; eisrael@ecf.inforuptcy.com

Razmig Izakelian on behalf of Creditor GIT, Inc.
razmigizakelian@quinnemanuel.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.
akatz@lockelord.com

John C Keith on behalf of Creditor California State Lands Commission
john.keith@doj.ca.gov

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company
jkim@buchalter.com; docket@buchalter.com
Case 9:19-bk-11573-MB             Doc 429 Filed 10/22/19 Entered 10/22/19 10:41:52                  Desc
                                   Main Document     Page 7 of 7



Brian M Metcalf on behalf of Interested Party UBS AG, London Branch
bmetcalf@omm.com

Michael L Moskowitz on behalf of Debtor HVI Cat Canyon, Inc.
mlm@weltmosk.com; jg@weltmosk.com; aw@weltmosk.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com; bcrfilings@allenmatkins.com; kdemorest@allenmatkins.com;
csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
dpatrick@omm.com; darren-patrick-1373@ecf.pacerpro.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors
jpomerantz@pszjlaw.com

Todd C. Ringstad
becky@ringstadlaw.com; arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal
Reources
mitchell.rishe@doj.ca.gov

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.
dsolitro@lockelord.com; ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@snowspencelaw.com; janissherrill@snowspencelaw.com; donnasutton@snowspencelaw.com;
brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the County of
Santa Barbara, California
ross@snowspencelaw.com; janissherrill@snowspencelaw.com; donnasutton@snowspencelaw.com;
brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@snowspencelaw.com, janissherrill@snowspencelaw.com; donnasutton@snowspencelaw.com;
brittanyDecoteau@snowspencelaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com; mdomer@diamondmccarthy.com; kmartinez@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch
jtaylor@omm.com

Salina R Thomas on behalf of Interested Party
bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector
bankruptcy@co.kern.ca.us

Fred Whitaker on behalf of Interested Party Eller Family Trust
lshertzer@cwlawyers.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com; rjacobs@ecf.epiqsystems.com; ECFInbox@epiqsystems.com
